I cannot concur in the opinion of the majority of the Court. In the Johnson case, Mr. Justice Watts was of the opinion that a definite extension was required by the contract. Mr. Justice Gage concurred in that opinion. That was the opinion of Justice Fraser, but he thought that by a subsequent agreement, as set forth in the receipts, annual extension was agreed upon. That was a majority of the Court on that question. There is no evidence that Mrs. Bethea consented to the substitution at the time. If Mrs. Bethea ratified her agent's act in substituting annual extensions for one period, then she is bound. Now, in order to hold that the principal is bound by ratification of the acts of the agent, the principal should have actual or constructive notice of what the agent has done or attempted to do. I see no evidence that Mrs. Bethea knew of annual extensions for a period of ten years. The extension may have been for two years, i.e., the two years paid for. It seems to me that, if ratification of the acts of *Page 107 
a husband can be inferred from doubtful circumstances, then the security of married women in the enjoyment of their separate property is destroyed. It would seriously disturb domestic relations and imperil the peace and good order of society if a married woman is required to follow up her husband and notify those with whom he deals that there is discord in the home, or notify the world of the disagreeable facts by a proceeding for injunction. If a married woman consents to a contract in reference to her separate property (which the law requires), indisputable evidence of that consent can be procured with ease and the utmost decorum. In the instant case, the rights of Mrs. Bethea are destroyed by the ratification of a written instrument that did not even purport to have been done in her name or by her consent, or by knowledge, actual or constructive, of the facts upon which the ratification is based.
For these reasons, I dissent.